Citation Nr: 0735924	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  03-26 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher assignable rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.


REPRESENTATION

Veteran represented by:	National Veterans Organization 
of America, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to February 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which granted entitlement 
to service connection for PTSD, assigning a 10 percent 
disabling rating, effective November 6, 2002.  A notice of 
disagreement was filed in June 2003 with regard to the 
disability rating assigned.  A statement of the case was 
issued in August 2003, and a substantive appeal was received 
in September 2003.  The veteran testified at a Board hearing 
in August 2007.

At the August 2007 hearing, the veteran claimed entitlement 
to a total disability rating based on individual 
unemployability (TDIU).  This claim is referred to the RO for 
initial consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The transcript of the August 2007 Board videoconference 
hearing shows that a vocational rehabilitation report was 
submitted by the veteran's representative, and it was 
indicated that the veteran wished to waive RO preliminary 
review of such new evidence.  Unfortunately, such report has 
not been associated with the claims folder.  Under certain 
circumstances, this situation would be handled by an informal 
request to the RO to locate and forward the new item of 
evidence to the Board.  However, in light of the veteran's 
testimony that his PTSD affects his ability to maintain 
employment, the Board believes that  the all of the veteran's 
vocational rehabilitation records should be obtained and 
considered.  

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the issue on appeal.  VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, as these questions are 
involved in the present appeal, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that an 
effective date for the award of benefits will be assigned if 
an increased rating is granted, and also include an 
explanation as to the type of evidence that is needed to 
establish an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure compliance with 
all notice and assistance requirements 
set forth in the VCAA and its 
implementing regulations, to include 
advising the veteran of the evidence 
necessary to substantiate his claim, as 
well as what evidence he is to provide 
and what evidence VA will attempt to 
obtain in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
veteran should also be advised to submit 
all pertinent evidence in his possession.  
The notice should include an explanation 
as to the information or evidence needed 
to establish an effective date, as 
outlined by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should take appropriate 
steps to obtain and associate with the 
claims file all vocational 
rehabilitation records.  

3.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issue on appeal.  If the 
full benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



